DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent 6,371,424). Shaw discloses a mounting system for securing a viewing optic to a firearm, the mounting system comprising: an oblong dovetail connection component (102) having a first end, a second end, and a contoured perimeter forming a dovetail profile; a viewing optic having a bottom surface comprising a mortise slot (100) open at a first end to receive the oblong dovetail connection component and closed at a second end (see Fig. 6), the viewing optic further comprising a fastening area (150) on a side of the viewing optic, the fastening area having a first securing structure (134); and a fastening element (137) having a second securing structure, wherein the first and second securing structures correspond to one another and facilitate securing the fastening element to the fastening area. Shaw discloses the claimed invention except for the dovetail located on the viewing optic rather instead of the mortise slot (i.e. the parts reversed).  It would have been obvious to one having ordinary skill in the art before the effective filing date to reverse the dovetail and mortise slot, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

With regards to claim 2. The mounting system of claim 1, wherein the fastening area is a contoured groove (150) having a depth and the fastening element (137) has a thickness approximately equal to the depth of the contoured groove.

With regards to claim 4. The mounting system of claim 1, wherein the first and second securing structures each comprise at least one screw hole, wherein the respective at least one screw holes of the fastening area and the fastening element are coaxial. (see Figs. 6 and 7)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw as applied to claim 1 above, and further in view of Shearer (US Patent 11,047,644) (based on the filing date of provisional application No. 62/819,258). Shaw discloses the claimed invention but does not expressly disclose the first end of the oblong dovetail connection component being rounded, however Shearer does. Shearer teaches a mounting device similar to that disclosed by Shaw, wherein the end of the dovetail connection is rounded (col. 4, lines 30-40). The claim would have been obvious because the substitution of one known element for another would have yielded predictable result to one of ordinary skill in the art.



Claim(s) 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent 6,371,424) in view of Keng (US Patent 6,629,381). Shaw discloses firearm comprising: at least one accessory mounting structure; a dovetail connection component having a first end, a second end, a contoured perimeter forming a dovetail profile, and at least two screw holes, wherein the dovetail connection component is positioned on the firearm such that the at least two screw holes are coaxial with the threaded openings and secured to the firearm using at least two screws; a viewing optic having a bottom surface comprising a mortise slot open at a first end to receive the oblong dovetail connection component and closed at a second end, the viewing optic further comprising a fastening area on a side of the viewing optic, the fastening area having a securing structure, wherein the viewing optic is slidingly engaged with the dovetail connection component; and a fastening element having a second securing structure, wherein the first and second securing structures correspond to one another and facilitate securing the fastening element to the fastening area (See rejection with regards to claim 1 above). Shaw discloses the claimed invention including that the mounting members 100, 102 are fixedly secured to the base (52 and/or 54) but fails to expressly disclose the mounting structure comprising a pair of threaded openings, however Keng does. Keng teaches threaded openings for fixedly securing a mounting member to a base (Fig. 3). All the claimed elements were known in the prior art and one skilled in the are could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of releasably securing the mounting member to the base to one of ordinary skill in the art.

With regards to claim 8. The firearm of claim 7, wherein the at least two screw holes of the dovetail connection component are countersunk. (Keng Fig. 3)

With regards to claim 9. The firearm of claim 7, the fastening area is a contoured groove having a depth and the fastening element has a thickness approximately equal to the depth of the contoured groove.

With regards to claim 11. The firearm of claim 7, wherein the first and second securing structures each comprise at least one screw hole, wherein the respective at least one screw holes of the fastening area and the fastening element are coaxial.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Keng as applied to claim 7 above, and further in view of Shearer (US Patent 11,047,644) (based on the filing date of provisional application No. 62/819,258). Shaw discloses the claimed invention but does not expressly disclose the first end of the oblong dovetail connection component being rounded, however Shearer does. Shearer teaches a mounting device similar to that disclosed by Shaw, wherein the end of the dovetail connection is rounded (col. 4, lines 30-40). The claim would have been obvious because the substitution of one known element for another would have yielded predictable result to one of ordinary skill in the art.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingfield (US Patent 10,876,815) in view of Zimmer (US Patent 10,948,267). Shaw discloses a mounting system for securing a viewing optic to a firearm, the mounting system comprising: an oblong connection component having a first end, a second end, and a contoured perimeter forming a dovetail profile; a viewing optic (150) having a bottom surface comprising a mortise slot (110) open at a first end (one side of the firearm body prior to inserting insert (120)) to receive the oblong dovetail connection component and closed at a second end (other side at (120) side of the firearm body), the viewing optic further comprising a fastening area (115) on a side of the viewing optic, the fastening area having a first securing structure (120); and a fastening element (140) having a second securing structure, wherein the first and second securing structures correspond to one another and facilitate securing the fastening element to the fastening area. Wingfield discloses the claimed invention except for the dovetail located on the viewing optic instead of the mortise slot (i.e. the parts reversed).  It would have been obvious to one having ordinary skill in the art before the effective filing date to reverse the dovetail and mortise slot, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Wingfield discloses the claimed invention except for the connection portion being dovetail and mortise, however Zimmer does. Zimmer teaches an optical mounting system as the type shown in Wingfield further including the connection portion being dovetail and mortise (911a and 911b). The claim would have been obvious because the substitution of dovetail ends for straight ends would have yielded the predictable results of creating a superior secure connection, as taught by Zimmer, to one of ordinary skill in the art.

With regards to claim 2. The mounting system of claim 1, wherein the fastening area is a contoured groove (Figs. 9 and 10) having a depth and the fastening element (140) has a thickness approximately equal to the depth of the contoured groove.

With regards to claim 4. The mounting system of claim 1, wherein the first and second securing structures each comprise at least one screw hole (117, 128), wherein the respective at least one screw holes of the fastening area and the fastening element are coaxial. (see Figs. 9 and 10)

With regards to claim 5. The mounting system of claim 1, wherein the viewing optic is a mini red dot sight (150).

With regards to claim 6. The mounting system of claim 5, wherein the mini red dot sight is a closed mini red dot sight. (Fig. 11)

Claim(s) 7-9, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingfield (US Patent 10,876,815) in view of Zimmer (US Patent 10,948,267). Shaw discloses firearm comprising: at least one accessory mounting structure comprising a pair of threaded openings (130); a dovetail connection component having a first end, a second end, a contoured perimeter forming a dovetail profile, and at least two screw holes, wherein the dovetail connection component is positioned on the firearm such that the at least two screw holes are coaxial with the threaded openings and secured to the firearm using at least two screws; a viewing optic having a bottom surface comprising a mortise slot open at a first end to receive the oblong dovetail connection component and closed at a second end, the viewing optic further comprising a fastening area on a side of the viewing optic, the fastening area having a securing structure, wherein the viewing optic is slidingly engaged with the dovetail connection component; and a fastening element having a second securing structure, wherein the first and second securing structures correspond to one another and facilitate securing the fastening element to the fastening area (See rejection with regards to claim 1 above). 

With regards to claim 8. The firearm of claim 7, wherein the at least two screw holes of the dovetail connection component are countersunk. (Wingfield Fig. 12)

With regards to claim 9. The firearm of claim 7, the fastening area is a contoured groove having a depth and the fastening element has a thickness approximately equal to the depth of the contoured groove.

With regards to claim 11. The firearm of claim 7, wherein the first and second securing structures each comprise at least one screw hole, wherein the respective at least one screw holes of the fastening area and the fastening element are coaxial.

With regards to claim 13. The firearm of claim 7, wherein the firearm is selected from a handgun and a pistol (100).

With regards to claim 12. The firearm of claim 11, further comprising at least one screw (140) engaging the first and second securing structures.



With regards to claim 14. The firearm of claim 7, wherein the viewing optic is a mini red dot sight (150).

With regards to claim 15. The firearm of claim 14, wherein the mini red dot sight is a closed mini red dot sight. (Fig. 12)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641